Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                            FILED
                                                              Jul 10 2012, 9:35 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.                          CLERK
                                                                    of the supreme court,
                                                                    court of appeals and
                                                                           tax court




ATTORNEY FOR APPELLANT:                                    ATTORNEYS FOR APPELLEE:

MATTHEW G. GRANTHAM                                        GREGORY F. ZOELLER
Bowers, Brewer, Garrett & Wiley, LLP                       Attorney General of Indiana
Huntington, Indiana
                                                           STEPHANIE ROTHENBERG
                                                           Deputy Attorney General
                                                           Indianapolis, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

                                                    )
                                                    )
IN THE MATTER OF THE INVOLUNTARY                    )
COMMITMENT OF R.T.                                  ) No. 35A02-1110-MH-1088
                                                    )
                                                    )


                    APPEAL FROM THE HUNTINGTON CIRCUIT COURT
                          The Honorable Thomas M. Hakes, Judge
                             Cause No. 35C01-9903-MH-127


                                           July 10, 2012


                 MEMORANDUM DECISION - NOT FOR PUBLICATION


BAILEY, Judge
                                            Case Summary

        R.T. appeals the trial court’s order continuing his regular commitment1 to Logansport

State Hospital (“Logansport”).

        We affirm.

                                                  Issue

        The sole issue presented is whether sufficient evidence supports the trial court’s

decision to continue R.T.’s involuntary commitment.

                                   Facts and Procedural History

         While in sixth grade, R.T. was placed in the Gibault School for Boys after three

incidents of sexually abusing children. Three and one-half years later, R.T. was placed in

juvenile detention due to an allegation that he had sodomized a fifteen-year-old male resident

of Gibault.

        In March of 1999, the State petitioned for R.T.’s involuntary commitment. The

attached psychological evaluation showed that R.T. exhibited “significant predatory

capabilities” and “clearly represent[ed] a threat to society.”                    (App. at 28.)        The

recommendation was for placement in the long-term inpatient facility at Logansport that

focuses on treatment of violent predatory sexual offenders. On April 7, 1999, the trial court

granted the petition for involuntary commitment. Since May of 1999, R.T. has been

hospitalized at Logansport. Each year from 2001 through 2009, Logansport filed an annual

1
  The most restrictive form of involuntary treatment, a regular commitment is appropriate when an
individual’s commitment is reasonably expected to require custody, care or treatment in a facility for more
than ninety days. Ind. Code § 12-26-7-1; J.S. v. Ctr. For Behavioral Health, 846 N.E.2d 1106, 1111 (Ind.
Ct. App. 2006), trans. denied.


                                                     2
report with a treatment plan summary and each year the trial court ordered continued regular

commitment without a hearing.2

        In March of 2010, R.T. filed a request for review or dismissal of his commitment.

Counsel was appointed and, after a hearing, the trial court ordered an evaluation of R.T. Dr.

Douglas Morris, the attending physician, submitted an amended periodic report listing

eighteen recent incidents of “inappropriate behaviors” evidencing dangerousness to others

and/or grave disability. (App. at 16-18.) On June 15, 2010, the trial court ordered R.T.’s

continued commitment.

        On March 11, 2011, Logansport again filed its Periodic Report on Regularly

Committed Patient and Treatment Plan Summary with a recommendation that R.T. remain in

the facility. The report lists R.T.’s mental condition as “Narcissistic Personality Disorder and

History of Pedophilia.” (App. at 12.) Dr. Morris opined that R.T. “[p]resents a substantial

risk that [he] is dangerous to others” and that he is “gravely disabled.” (App. at 12.) On

March 14, 2011, the trial court issued an order continuing regular commitment. On April 19,

2011, R.T. filed a request for dismissal of his commitment. The trial court appointed counsel

to represent R.T. and ordered evaluation reports to be submitted to the court prior to the



2
  Pursuant to Indiana Code Section 12-26-15-1(a), the superintendent or attending physician must file with
the court, at least annually or more often if directed, a review of the patient’s care and treatment, including
a statement regarding the individual’s mental condition, whether the individual is dangerous or gravely
disabled, and whether the individual needs to remain in the facility or may be cared for under a
guardianship. In re Commitment of J.W.B., 921 N.E.2d 513, 516 (Ind. Ct. App. 2010). Upon receipt of
the report, the court shall do one of the following: (1) order the individual’s continued custody, care and
treatment in the appropriate facility or therapy program; (2) terminate the commitment or release the
individual from the therapy program; or (3) conduct a hearing under IC 12-26-12 [“Notice of Discharge of
an Individual”]. I.C. § 12-26-15-2(a); Commitment of J.W.B., 921 N.E.2d at 516.


                                                       3
hearing, which commenced on August 2, 2011, and concluded on August 9, 2011. On

October 11, 2011, the trial court ordered that R.T. “shall remain in the facility as he remains

gravely disabled and is a substantial risk of being dangerous to others.” (App. at 9.) This

appeal ensued.3

                                     Discussion and Decision

                                        Standard of Review

       R.T. challenges the trial court’s order for continued involuntary commitment. When

reviewing the sufficiency of the evidence supporting an involuntary commitment, we look

only to the evidence most favorable to the trial court’s decision and all reasonable inferences

drawn therefrom. M.Z. v. Clarian Health Partners, 829 N.E.2d 634, 637 (Ind. Ct. App.

2005), trans. denied. We do not reweigh the evidence or judge the credibility of witnesses.

In re Involuntary Commitment of A.M., 959 N.E.2d 832, 835 (Ind. Ct. App. 2011). If the

trial court’s commitment order represents a conclusion that a reasonable person could have

drawn, we affirm the order even if other reasonable conclusions are possible. Id. (citations

omitted).

       Civil commitment, however, is a significant deprivation of liberty and, thus, it requires

due process protections. Id. An individual may be involuntarily committed in Indiana only if

the petitioner proves by clear and convincing evidence that (1) the individual is mentally ill

and either dangerous or gravely disabled; and (2) detention or commitment of that individual


3
 The State provides an updated Chronological Case Summary which shows that, on February 21, 2012,
Logansport filed another periodic report on R.T.’s commitment. On February 27, 2012, the court ordered
regular commitment without a hearing. (Supp. App. at 6.)

                                                   4
is appropriate. Ind. Code § 12-26-2-5(e); In re Involuntary Commitment of A.M., 959

N.E.2d at 835. As a corollary, “[t]he court shall order the discharge of a committed

individual and terminate the commitment if the court finds that the individual is not mentally

ill and either dangerous or gravely disabled.” I.C. § 12-26-12-7.

                                                  Analysis

        “Mental Illness” for purposes of Indiana Code Article 12-26, means “a psychiatric

disorder that: (A) substantially disturbs an individual’s thinking, feeling, or behavior; and

(B) impairs the individual’s ability to function. The term includes mental retardation,

alcoholism, and addiction to narcotics or dangerous drugs.” Ind. Code § 12-7-2-130. Here,

R.T. was diagnosed as having a Narcissistic Personality Disorder[4] and Pedophilia. R.T.

argues that, even if he has a mental illness, there is insufficient evidence to continue his

commitment on the basis that he is either dangerous or gravely disabled. We consider each in

turn.

1. Dangerous

        “‘Dangerous” means “a condition in which an individual as a result of mental illness,

presents a substantial risk that the individual will harm the individual or others.” Ind. Code §

12-7-2-53. The trial court found that R.T. “remains violent” and “remains a predatory sexual

offender.” (App. at 9.)




4
  Dr. Morris described narcissistic personality disorder as “a chronic personality style that deals with lack
of empathy towards others, a sense of self importance and grandiosity where he often feels what he wants
to do is more important than following rules, than . . . treating people with respect . . . .” (Tr. at 19.)

                                                      5
       The evidence favorable to the judgment shows that, in June of 2010, R.T. asked to be

placed into a more restrictive ward. He was moved there in August of that year. R.T.

testified that he requested the transfer due to his “verbal threats to staffs [sic] jobs” and

because he believed the more restrictive setting “was the best thing” for him at the time. (Tr.

at 70, 71.) Despite the more restrictive placement, in the months leading to the hearing, R.T.

had two restrictions for physical aggression. On one occasion he kicked a staff member in

the back of the leg, causing her to fall. The injury prevented the staff member from working

on active duty for a number of weeks. In another incident, R.T. required restraint because he

became combative with staff.

       Although these incidents illustrate violence, R.T.’s dangerousness has “typically

revolved around his risk of . . . engaging in . . . pedophilia” and inappropriate sexual

behavior. (Tr. at 9.) R.T. admitted, “[W]hen I would have the feelings of loneliness,

boredom, I would sexually act out with other clients.” (Tr. at 79.) In addition R.T. had not

completed the hospital’s sexual responsibility program, designed to lessen problems related

to pedophilia. See Commitment of T.S. v. Logansport State Hosp., 959 N.E.2d 855, 856

(Ind. Ct. App. 2011) (affirming the denial of a patient’s request to be removed from the

sexual responsibility program), trans. denied. Although R.T. knows the general program

content, he does not practice those concepts and principles. For example, R.T. had recently

made an inappropriate phone call to a patient at another state hospital where there was a

sexually inappropriate discussion. He also admitted that, in April of 2011, he was “having




                                              6
issues” with an eighteen-year-old male who looked as if he were twelve or thirteen years old.

(Tr. at 73.)

       Yet, R.T. asserts that the evidence reveals “no clearly illegal sexual behavior.”

Appellant’s Br. at 9. He also argues that extreme self-centeredness, standing alone, does not

make him a substantial risk to others, and he suggests that his behavior is no more than a

“rational and informed decision to engage in conduct entailing a risk of harm.” Appellant’s

Br. at 8 (quoting Commitment of J.B. v. Midtown Mental Health Ctr., 581 N.E.2d 448, 452

(Ind. Ct. App. 1991), trans. denied). In effect, R.T. asks that we reweigh the evidence, which

we may not do.

       The record does indicate that R.T. has made progress and that Dr. Morris was

considering transitioning him to a less restrictive facility. See In re Commitment of J.W.B.,

921 N.E.2d 513, 516 (Ind. Ct. App. 2010) (holding that the authority to decide where an

individual should receive treatment and the responsibility for that decision rest with the

superintendent of the facility). One of the physician’s “chief concerns,” however, was that

R.T. not lose his civil commitment and be released into the community with no supervision

and no mental health treatment. (Tr. at 25.) Dr. Morris believed that sexual risks remain and

that R.T. still has an inappropriate attraction to young males, whom R.T. referred to as

“jailbait.” (Tr. at 17.) On this record, a reasonable person could have drawn the conclusion

that R.T. requires commitment because, as a result of mental illness, he presents a substantial

risk that he will harm others.




                                              7
2. Gravely Disabled

       “Gravely disabled”, for purposes of IC 12–26, means a condition in which an
       individual, as a result of mental illness, is in danger of coming to harm because
       the individual:

       (1) is unable to provide for that individual’s food, clothing, shelter, or other
       essential human needs; or

       (2) has a substantial impairment or an obvious deterioration of that individual’s
       judgment, reasoning, or behavior that results in the individual’s inability to
       function independently.

I.C. 12-7-2-96.

       R.T. relies on K.F. v. St. Vincent Hospital & Health Care Center, 909 N.E.2d 1063

(Ind. Ct. App. 2009), for the proposition that the mere potential for odd or offensive behavior

is insufficient to support a conclusion that an individual cannot independently function

because of mental illness. K.F. involved an active sixty-two-year-old woman who had been

married for more than forty years when she began exhibiting unusual behaviors, including

frequenting a local bar, maxing out a new credit card, and getting into multiple car accidents.

She was diagnosed with bipolar disorder but did not want to take her medication or avoid

alcohol. Id. at 1065. K.F. appealed the order for her involuntary regular commitment. A

review of the hearing record showed that relatives gave conflicting testimony regarding

K.F.’s ability to function independently; the physician’s testimony was equivocal on that

issue; and her husband testified that he was willing and able to support her outpatient

therapy. Id. at 1066-67. Thus, our Court reversed the order for commitment, finding

insufficient evidence that K.F. was gravely disabled. Id. at 1067.



                                              8
       K.F. is distinguishable. First, although R.T. is capable of dressing and feeding

himself, there were questions about whether he could provide for other basic needs, i.e.,

procuring a house or entering into a rental contract. And, unlike in K.F., there is no evidence

to demonstrate that R.T. would have the necessary support system to meet those needs in the

community. R.T. testified that he would be “asking my mom” to live with her for a time and

he had a “couple of ideas of summer jobs like mowing.” (Tr. at 74, 76.) R.T.’s plans and

“ideas” for meeting essential human needs are tentative at best.

       Further, unlike the physician in K.F., here, without equivocation, Dr. Morris testified

that R.T. met the commitment criteria based upon grave disability. Specifically, Dr. Morris

opined that R.T.’s judgment is impaired enough that he would have difficulty functioning

independently. He elaborated: “[R.T.’s] inappropriate comments, his emotional maturity and

his difficulty getting along with people, his difficulty following rules would leave me to have

concerns that he does not that . . . he has substantial impairments in his judgment that would

cause him to have difficulty functioning in the community.” (Tr. at 30.) A reasonable person

could have concluded that R.T.’s commitment should continue because, as the result of

mental illness, he was gravely disabled. Thus, we affirm the trial court’s commitment order.

       Affirmed.

ROBB, C.J., and MATHIAS, J., concur.




                                              9